Citation Nr: 0426557	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-14 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 2, to 
February 27, 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the RO's denial of the veteran's claim of 
service connection for a low back disability.  Initially, in 
May 1997, the RO denied the veteran's claim following a 
review of her service medical records and an April 1997 VA 
compensation examination report.  The veteran was duly 
notified of the adverse outcome.  In January 1998, she 
notified the RO that it had failed to obtain her VA 
outpatient records.  Thereafter, in May 1998, following 
receipt of additional records, the RO again denied her claim.  
In August 1998, the RO received the veteran's notice of 
disagreement.  The veteran was issued a statement of the case 
in August 1998; and her substantive appeal was received in 
September 1998.   


FINDINGS OF FACT

1.  Although a low back disability was not noted at service 
entrance to service, there is clear and unmistakable evidence 
that a low back disability preexisted service and did not 
increase in severity during service.

2.  A low back disability is not related to a disease or 
injury in service, and was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1153 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 1997 and May 1998, the RO 
denied the veteran's claim of service connection for a low 
back disability.  She was properly notified of the outcome as 
well as the reasoning behind the denials.  The Board 
concludes that the discussion in the May 1997 and May 1998 RO 
decisions, statement of the case (issued in August 1998), 
supplemental statement of the case (SSOC) (issued in December 
1998) and numerous letters over the years (including the 
August 2003 VCAA letter) informed the veteran of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, SOC, SSOC, and 
various letters informed her of:  why the evidence on file 
was insufficient to grant service connection; what evidence 
the record revealed; what VA was doing to develop the claim; 
and what information and evidence was needed to substantiate 
her claim.  The August 2003 VCAA letter specifically informed 
her of what she should do in support of the claim, where to 
send the evidence, and what she should do if she had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She was for the most part informed 
to submit everything she had with regard to her claim of 
service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, it is 
acknowledged that the August 2003 VCAA letter was issued 
following the 1997 and 1998 RO decisions that denied service 
connection; regardless, no prejudice has occurred.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  Specifically, the Board obtained the 
veteran's VA medical records as well as her records from 
treatment at a private facility, Queens General Hospital.  
All relevant medical records are on file.  In addition, she 
underwent a VA compensation examination in April 1997.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
the claim on appeal, at this juncture, is appropriate.

II.  Factual Background

The veteran served on active duty from February 2, to 
February 27, 1997.

On enlistment examination in October 1996, the veteran's 
spine was noted as within normal limits.  On an associated 
history form, the veteran reported a history of a recurrent 
back pain.  She did not report a history of a change in her 
menstrual pattern. 

On February 10, 1997, the veteran reported that she had low 
back pain for 4 days.  Following an examination, the 
assessment was sacral pain.  In the following days, she 
continued to present for treatment and examination.  It was 
repeatedly reported that she had a history of low back pain 
that had existed prior to service.  In one report she 
indicated that she had low back pain since the summer of 
1996.  The various assessments were a lower back strain and 
mechanical low back pain.  

On February 14, 1997, the veteran underwent a physical 
evaluation board (PEB).  The Board reviewed her service 
medical records and it was reported that she had a preservice 
history of spine problems, which dated back to the summer of 
1996.  Following a physical examination and a review of the 
veteran's service medical records, the diagnosis was 
mechanical low back pain that existed prior to service.  It 
was also noted that her back disability had not been 
aggravated during service. 

The veteran was discharged from service on February 22, 1997, 
as she had failed medical/physical procurement standards.

Records from Queens General Hospital show that the veteran 
presented for treatment in March 1997 for complaints of low 
back problems. 

In April 1997, the veteran underwent a VA examination.  She 
reported a history of chronic low back pain since February 
1997.  She said that she was treated for back problems during 
service.  She said that she was later seen after service.  
Following an examination, the diagnosis was mechanical low 
back pain secondary to a sprain.

VA physical therapy reports, dated in 1997 and 1998, show 
that the veteran received treatment for musculoskeletal low 
back pain.  In April and May 1997, it was noted that she had 
severe low back pain secondary to the cumulative trauma 
sustained during of Air Force basic training.  It was noted 
that she had been in service for 2.5 months.
 
In a statement, received in January 1998, the veteran's 
mother indicated that when the veteran entered service she 
had minor pain that was associated with her menstrual cycle.  
During service, she said, the veteran performed physical 
activities including running, causing her back to hurt.  She 
noted that her daughter was seen by VA and private facilities 
for treatment of back problems. 

At a November 1998 RO hearing, the veteran testified that she 
had not had any medical problems prior to service.  She said 
that at the time of enlistment examination, she may have 
complained of back pain but such was associated with her 
menstruation.  During service, she said, she participated in 
physical activities such as running.  She said that she was 
treated and given medication for back problems.  She said 
that she was discharged from service based on her back 
problems.  After her service discharge, she said, she was 
treated for back problems at Queens Hospital and by VA.

III.  Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board is 
bound in its decisions by precedent opinions of the VA 
General Counsel.  See 38 U.S.C.A. § 7104(c).

A review of the veteran's service medical records shows that 
when she underwent a preinduction examination in October 
1996, her spine was within normal limits.  On an associate 
form, she reported a medical history of low back pain.  (As 
discussed above, a noted history of a pre-service condition 
that is recorded at the time of an enlistment examination 
does not constitute evidence that the condition exists.)  
During the course of her short period of service (February 2 
to February 27), she was extensively treated for back 
problems and was placed on limited duty.  Notably, she also 
repeatedly reported that she had a pre-service history of 
back problems; and on one occasion she specifically related 
that she had back problems since the summer of 1996, before 
she entered service.  Given her numerous back problems and 
her inability to perform her duties, she was scheduled for a 
physical evaluation board (PEB).  This PEB included an 
objective evaluation of the veteran as well as an analysis of 
her service medical records.  The resulting diagnosis was 
mechanical low back pain that existed prior to service.  It 
was also opined that her back disability had not been 
aggravated during service.

Following her service discharge, the veteran was treated at 
VA and private facilities.  On VA examination in April 1997, 
the veteran was diagnosed as having mechanical low back pain 
secondary to a sprain.  During the course of physical therapy 
(in 1997 and 1998) at VA, it was opined that the veteran had 
low back pain secondary to 2.5 months of trauma sustained 
during the course of Air Force training. 

Given the absence of evidence of a low back disability on 
pre-induction examination, the Board finds that the veteran 
is entitled to the presumption of soundness as to her back at 
service entry.  However, the Board also finds that the record 
includes clear and unmistakable evidence that the condition 
preexisted service, and the clear and unmistakable evidence 
that the condition was not aggravated during service, the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 
16, 2003).  Again, it is noted that the veteran, at the time 
of her October 1996 preelistment examination and during her 
short period of service, repeatedly reported a pre-service 
history of back problems.  Notably, the highly probative PEB 
report reflects the opinion that the veteran's mechanical low 
back pain had its onset prior to service and was not 
aggravated therein. 

The Board notes that, during the course of VA physical 
therapy, an opinion was rendered which links the veteran's 
low back disability to her Air Force service.  First, it is 
noted that this opinion does not appear to have been rendered 
by a physician.  Second, the basis for the opinion is 
unclear.  There is no indication that the opinion was based 
on a comprehensive objective examination and a review of the 
claims file (to include the veteran's service medical 
records), like her PEB was.  Instead, it appears that the 
opinion was based on the veteran's own self-reported history.  
Notably, the opinion inaccurately states that the veteran's 
period of service was 2.5 months in duration when it was 
actually 26 days.  In sum, the Board finds that the opinion 
located in the VA physical therapy record lacks probative 
value.

The Board has considered veteran and her mother's assertions 
advanced in various statements submitted in support of the 
appeal, as well as the veteran's RO hearing testimony.  The 
assertions and testimony are to the effect that the rigors of 
service caused her to develop a chronic back disability that 
she has today.  She has further indicated that any preservice 
history of back problems related to acute and transitory 
episodes of back discomfort associated with menstrual cramps, 
not a chronic back disability sustained prior to induction.  
As a layperson without the appropriate medical training and 
expertise, neither the veteran not her mother is competent to 
offer probative evidence of a medical matter, such whether 
there exists a medical relationship between a particular 
disability and service.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a low back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence establishing that the 
criteria for service connection are met for any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49,  53-56 (1990). 


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



